DETAILED ACTION
1.      Claims 1, 3 - 14 of U.S. Application No. 16316488 filed on 01/09/2019 are presented for examination. Claim 2 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive. In particular, the Applicant argues in last paragraph of page 7, and the first paragraph of page 8 that:

    PNG
    media_image1.png
    204
    715
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    393
    746
    media_image2.png
    Greyscale


 As seen in fig. 1 of Fukasaku, the bus bar terminal (9) is connected to the terminals (13) of the stator coil (11) in the insulator (12) which both fall within the first body part (71).
The only reason the Applicant alleges that it would not be obvious to locate the bus bar that connects the power to the stator of Fukase in the first body part of the first housing as disclosed by Fukasaku is that the motor of Fukase is brushed while the motor of Fukasaku is brushless. This is not persuasive because the only difference between the two motors is in the way the rotor creates the rotating magnetic field, the brushed motor creates the rotating magnetic field using electromagnets while the brushless motor uses permanent magnets for that purpose. The rotor and its field is not in the scope of this application. In fact, the stator, its connection to a power source, and the structure of the housing are the same between the two types of motors.
Furthermore, the Applicant argues in page 8, 2nd paragraph that:

    PNG
    media_image3.png
    390
    959
    media_image3.png
    Greyscale

	The Examiner agrees that the terminal unit (71g) of Fukasaku shown in fig. 1 and relied upon in the non-final Office Action of 7/28/2020 does not extend in the second direction. However, Fukasaku discloses another embodiment (see fig. 21-22) wherein the connection is L-shaped, i.e. extends in the second direction from the second region as now required in amended claim 1. But because it is not known if Fukasaku’s L-shaped connector extends inward or outward from the first region, Ikeno et al. is introduced in this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities:
Line 15 of claim 1 ends with a period, “connection part.”, the period should be replaced with a comma.
Claims 3 – 14 are also objected to for depending on claim 1.
 Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 - 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukase et al. (US 20140001915; Hereinafter, “Fukase”) in view of Fukasaku et al. (US 6404086; Hereinafter, “Fukasaku”) and in further view of Ikeno et al. (US 20130099609; Hereinafter, “Ikeno”).
Regarding claim 1: Fukase discloses a motor (100; para [0031]) comprising: 
a motor housing (6, and 7) including a first housing (7) and a second housing (6); 
a stator (5) disposed in the motor housing (6, and 7); 
a coil wound around the stator (armature winding; para [0032]); 
a rotor (10) rotatably disposed inside the stator (5); 
a shaft (1) coupled to the rotor (10), and extending in a first direction (the axial direction; the annotated and cropped fig. 1 below); 
a bearing (19a, and 19b) which supports the shaft (1); and 
a busbar terminal (the annotated fig. 2 below) connected (electrically, via power circuit 30) to an end portion of the coil (coils of stator 5 seen in fig. 2), 

    PNG
    media_image4.png
    658
    803
    media_image4.png
    Greyscale

wherein the first housing (7) includes:
a first body part ( which is the body of the first housing 7 as seen in the annotated fig. 1 below) including a first region (the annotated fig. 1 below) and a second region (the annotated fig. 1 below) extending from the first region in the first direction (the axial direction, the direction of shaft 1),
a first flange (the annotated fig. 1 below) extending from an end portion of the second region in a second direction perpendicular to the second region (fig. 1), and the bearing (19b) is disposed in the first region (the annotated fig. 1 below).

    PNG
    media_image5.png
    989
    1228
    media_image5.png
    Greyscale

Fukase does not disclose a connector part which extends, in the second direction, outward from the first region such that a space is formed inside the connector part, the busbar terminal and the bearing are disposed in the first region, a first side of the busbar terminal is connected to the end part of the coil within the first body part of the first housing, and a second side of the busbar terminal is disposed to be exposed to the space inside the connector part.
Fukasaku discloses a motor (title) having a connector part (71g; fig. 17) which extends, in the second direction (as the connector 71g can be L-shaped as seen in fig. 21-22), such that a space (the annotated fig. 21 below) is formed inside the connector part (71g), the busbar terminal (8) and the bearing (5) are disposed in the first region (71; best seen in fig. 1), a first side of the busbar terminal (9; the first best seen in fig. 

    PNG
    media_image6.png
    461
    1467
    media_image6.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Fukase to have the connector part extends, in the second direction, outward from the first region such that a space is formed inside the connector part, the busbar terminal and the bearing are disposed in the first region, a first side of the busbar terminal is connected to the end part of the coil within the first body part of the first housing, and a second side of the busbar terminal is disposed to be exposed to the space inside the connector part as disclosed by Fukasaku to shorten the path to the connector and to provide an arrangement that is easy to connect and disconnect the motor to/from the power supply.
Fukase in view of Fukasaku does not show that the connector extends outward from the first region.
Ikeno discloses a motor (20; fig. 2) wherein the connector (CN; fig. 2) extends outward (radially outward) from the first region (the upper part of housing 50) to bring 
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have chosen to form the motor of Fukase in view of Fukasaku with the connector extends outward from the first region as disclosed by Ikeno to bring the connector away from the motor axial end, thus to prevent any foreign objects or debris from falling into the inside of the motor.
Regarding claim 3/1: Fukase in view of Fukasaku and Ikeno disclose the limitations of claim 1 but does not disclose that the first housing and the connector part are integrally formed of a synthetic resin material.
Fukasaku further discloses that the first housing (71) and the connector part (71g) are integrally formed (as in the first embodiment; fig. 1 - 8) of a synthetic resin material (col. 1, lines 49-51, and claim 3).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Fukase in view of Fukasaku and Ikeno with the first housing and the connector part are integrally formed of a synthetic resin material as further disclosed by Fukasaku to reduce the number of parts of the motor thus to ease the motor installation.
Regarding claim 4/1: Fukase in view of Fukasaku and Ikeno disclose the limitations of claim 1 and Fukase further discloses that the second housing (6) includes a second body part (the body of bracket 6) and a second flange (the annotated fig. 1 in claim 1 discussion above) which extends from an end portion of the second body part 
Fukase does not disclose that the second flange is disposed in contact with the first flange.
Fukasaku discloses that the second flange is disposed in contact (at screw 8 in fig. 1) with the first flange.

    PNG
    media_image7.png
    412
    1004
    media_image7.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Fukase in view of Fukasaku and Ikeno with the second flange is disposed in contact with the first flange as further disclosed by Fukasaku to increase the rigidity of the motor and to cover the stator lamination to avoid moisture and foreign objects from seeping through the stator laminations.
Regarding claim 9/1: Fukase in view of Fukasaku and Ikeno disclose the limitations of claim 1 and Fukase further discloses that one side (interpreted as one axial side) of the stator (5) is supported by an inner circumferential surface of the second region (the second region of housing 7 as seen in the annotated fig. 1 in claim 1 
Regarding claim 14/1: Fukase in view of Fukasaku and Ikeno disclose the limitations of claim 1 and Fukase further discloses that a sensor part (rotation sensor 16) configured to detect rotation of the shaft (1) is further disposed in the first region (annotated figure 1 in claim 1 discussion above).
Claims 5 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukase in view of Fukasaku, Ikeno and in further view of stark et al. (US 5767596; Hereinafter, “Stark”).
Regarding claim 5/4/1: Fukase in view of Fukasaku and Ikeno disclose the limitations of claim 4 but does not disclose that the second housing further includes a coupling part which protrudes from the second flange; and the coupling part is coupled to a first hole formed in the first flange.
Stark discloses a motor (10) wherein the second housing (13) further includes a coupling part (89) which protrudes from the second flange (the cropped and annotated fig. 3 below); and the coupling part (89) is coupled to a first hole (in which the coupling 89 protrude) formed in the first flange.

    PNG
    media_image8.png
    745
    1168
    media_image8.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Fukase in view of Fukasaku and Ikeno with the second housing further includes a coupling part which protrudes from the second flange; and the coupling part is coupled to a first hole formed in the first flange as disclosed by Stark to reduce the number of parts (for example screws to attach the flanges) and to provide a joint that is high in quality and reliability.
Regarding claim 6/5/4/1: Fukase in view of Fukasaku, Ikeno, and Stark disclose the limitations of claim 5 but does not disclose a second hole is formed at a center of the coupling part.
Stark further discloses that a second hole (a blind hole is seen in the element 89; cropped and annotated fig. 3 below) is formed at a center of the coupling part (89).

    PNG
    media_image9.png
    500
    1168
    media_image9.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Fukase in view of Fukasaku, Ikeno and Stark with a second hole is formed at a center of the coupling part as further disclosed by Stark to reduce the number of parts (for example screws to attach the flanges) and to provide a joint that is high in quality and reliability.
Regarding claim 7/6/5/4/1: Fukase in view of Fukasaku, Ikeno, and Stark disclose the limitations of claim 6 but does not disclose that an end portion of the coupling part is bent outward, the second housing is fixed to the first housing.
Stark further discloses an end portion of the coupling part (89) is bent outward (axially and radially), the second housing is fixed to the first housing (fig. 3).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Fukase in view of Fukasaku, Ikeno, and Stark with an end portion of the coupling part is bent outward, the second housing is fixed to the first housing as further disclosed by Stark to reduce the number of parts (for example screws to attach the flanges) and to provide a joint that is high in quality and reliability.
Regarding claim 8/6/5/4/1: Fukase in view of Fukasaku, Ikeno, and Stark disclose the limitations of claim 6 but does not disclose that the second body part, the second flange, and the coupling part are integrally formed of a metal material.
Stark further discloses the second body part (13), the second flange (the flange of cap 13 seen in fig. 3), and the coupling part (89, which is part of 13) are integrally formed of a metal material (col. 6, lines 45 – 50).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Fukase in view of Fukasaku, Ikeno, and Stark with the second body part, the second flange, and the coupling part are integrally formed of a metal material as further disclosed by Stark to reduce the number of parts (for example screws to attach the flanges) and to provide a joint that is high in quality and reliability.
Claims 10- 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukase in view of Fukasaku and in further view of Tanaka et al. (US 8937416; Hereinafter, “Tanaka”).
Regarding claim 10/1: Fukase in view of Fukasaku, and Ikeno disclose the limitations of claim 1 and Fukase further discloses a cover (33) disposed to cover an opening (the opening from which is disposed to communicate with controller 32) formed in one side of the first region (left side in fig. 1), wherein: the cover includes a plate (33a) which covers the opening, a protrusion (the walls between 33a and the bracket 7) which protrudes from a lower surface of the plate (33a) in a direction perpendicular to the plate.

Tanaka discloses a protrusion (wall 27) is a cylindrical shape (fig. 3, and 4), and at least two centering ribs (hooks 32) which protrude from an outer circumferential surface of the protrusion (27); and the cover (25) is centered to the opening of the housing by the centering ribs (as seen in fig. 2) to improve the mounting and the removal of the cover (col. 1, lines 55 – 60).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Fukase in view of Fukasaku, and Ikeno with the protrusion is a cylindrical shape, and at least two centering ribs which protrude from an outer circumferential surface of the protrusion; and the cover is centered to the opening of the housing by the centering ribs as disclosed by Tanaka to improve the mounting and the removal of the cover (col. 1, lines 55 – 60).
Regarding claim 11/10/1: Fukase in view of Fukasaku, Ikeno and Tanaka disclose the limitations of claim 10 but does not disclose that the centering ribs are disposed to be spaced a predetermined distance (h) from the lower surface of the plate.
Tanaka discloses the centering ribs (hooks 32) are disposed to be spaced a predetermined distance (h) from the lower surface of the plate (25).

    PNG
    media_image10.png
    520
    819
    media_image10.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Fukase in view of Fukasaku, Ikeno and Tanaka with the centering ribs are disposed to be spaced a predetermined distance (h) from the lower surface of the plate as further disclosed by Tanaka to improve the mounting and the removal of the cover (col. 1, lines 55 – 60).
Regarding claim 12/11/10/1: Fukase in view of Fukasaku, Ikeno and Tanaka disclose the limitations of claim 11 but does not disclose that the centering rib is formed in a semi-cylindrical shape or a semi-spherical shape.
Tanaka further discloses that the centering rib (32) is formed in a semi-cylindrical shape or a semi-spherical shape (hook portion 34 that is semi-spherical shaped. Fig. 6).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Fukase in view of Fukasaku, Ikeno and Tanaka with the centering rib is formed in a semi-.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fukase in view of Fukasaku and in further view of Tanaka and Spaggiari et al. (US 7768167; Hereinafter, “Spaggiari”).
Regarding claim 13/12/11/10/1: Fukase in view of Fukasaku, Ikeno and Tanaka disclose the limitations of claim 12 but does not disclose that an adhesive member configured to fix the cover to the first housing, wherein the adhesive member is interposed between an inner circumferential surface of the first region and the protrusion.
Spaggiari discloses a motor (title) wherein an adhesive member configured to fix the cover (lid 4a) to the first housing (container 3), wherein the adhesive member (30) is interposed between an inner circumferential surface of the first region (the flange of the container 3) and the protrusion (the flange of 4a).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have sealed the cover of the motor of Fukase in view of Fukasaku, Ikeno and Tanaka with an adhesive member configured to fix the cover to the first housing, wherein the adhesive member is interposed between an inner circumferential surface of the first region and the protrusion since adhesives are well known in the art to be a reliable method of attaching elements.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/AHMED ELNAKIB/Examiner, Art Unit 2832